Order entered December 7, 2017




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-17-01234-CV

                                  IN RE ARTURO SOLIS, Relator

                         Original Proceeding from the 52nd District Court
                                      Coryell County, Texas1
                               Trial Court Cause No. C10-11-40751

                                                 ORDER
                              Before Justices Lang, Brown, and Stoddart

        Based on the Court’s opinion of this date, we DISMISS this proceeding.


                                                           /s/     CRAIG STODDART
                                                                   JUSTICE




1
 Pursuant to Tex. Gov’t Code § 73.001, the Supreme Court of Texas transferred all currently pending and future
motions, writs of mandamus, and new proceedings arising from trial court cause number C10-11-40751 from the
Court of Appeals for the Tenth District, Waco, Texas, to this Court. See TEX. SUP. CT. ORDER, Misc. Docket No.
17–9134 (Oct. 24, 2017).